RESOLUCIÓN
En conformidad con la Regla 4(d) del Reglamento de este Tribunal, 4 LPRA Ap. XXI-A, culminada la sesión, se constituyen las siguientes Salas de Verano para funcionar *139durante el receso del Tribunal entre el 1 de julio de 2017 al 30 de septiembre de 2017:

Del 1 de julio al 31 de julio de 2017

Hon. Maite D. Oronoz Rodríguez, presidenta
Hon. Anabelle Rodríguez Rodríguez
Hon. Mildred G. Pabón Charneco

Del 1 de agosto al 31 de agosto de 2017

Hon. Roberto Feliberti Cintrón, presidente
Hon. Luis F. Estrella Martínez
Hon. Ángel Colón Pérez

Del 1 de septiembre al 30 de septiembre de 2017

Hon. Rafael L. Martínez Torres, presidente
Hon. Erick V. Kolthoff Caraballo
Hon. Edgardo Rivera García
De ser necesario sustituir a algún Juez o Jueza que no pueda intervenir en algún asunto ante su consideración, se seguirá el procedimiento establecido en la Regla 4(b) del Reglamento del Tribunal Supremo, 4 LPRA Ap. XXI-A. El Tribunal continuará certificando opiniones y sentencias durante este periodo.

Publíquese.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo